Citation Nr: 0918815	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected chronic neck strain from August 20, 
2004, through February 15, 2006.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected chronic neck strain beginning on February 
16, 2006.  

3.  Entitlement to an initial compensable rating for the 
service-connected right shoulder arthralgia.  

4.  Entitlement to an initial compensable rating for the 
service-connected right knee arthralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to August 
2004.  

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision issued by the RO 
in Waco, Texas.  The Board here observes that the Veteran's 
claims file is now under the jurisdiction of the RO in 
Newark, New Jersey.  

In a February 2005 rating decision, service connection was 
granted for chronic neck strain, and a zero percent 
(noncompensable) rating was assigned, effective August 20, 
2004.  The RO later increased this rating to 10 percent, in 
October 2005, also effective from August 20, 2004.  The 
rating for the service-connected chronic neck strain was 
later increased to 20 percent, in February 2006, effective on 
February 16, 2006.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues on 
appeal were placed in an appellate status by a June 2005 
notice of disagreement expressing dissatisfaction with an 
original rating, the Fenderson doctrine applies.  

The Veteran appeared at a videoconference hearing in April 
2009, before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

The Veteran's accredited representative, as part of a March 
2009 Statement of Accredited Representative in Appealed Case 
(VA Form 646), appears to have raised claims for service 
connection for headaches and for a right hand disorder, both 
secondary to, respectively, the Veteran's service-connected 
neck and right shoulder disabilities.  Accordingly, these 
matters are referred to the RO for appropriate action.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  


REMAND

The Veteran was most recently afforded a VA orthopedic 
examination, which addressed her service-connected neck, 
right shoulder, and right knee, in February 2006.  Review of 
the examination report shows that the Veteran complained of 
constant sharp anterior neck pain, which radiated down into 
her right hand.  She also claimed to have right shoulder 
pain.  The Veteran also complained of right knee pain, but no 
locking.  X-ray examination of the right knee accomplished in 
October 2004, cited to as part of the examination report, was 
noted to be normal.  

At her April 2009 hearing before the undersigned, the Veteran 
testified that she had neck stiffness, with occasional 
locking which lasts for days.  See pages six and seven of 
transcript.  She added that she had pain when she raised her 
right arm above her shoulder, and that she also experienced 
right shoulder limitation of motion.  See page five of 
transcript.  Concerning her service-connected right knee 
disability, the Veteran informed the examiner that her knee 
locked up two to three times per week.  See page three of 
transcript.  The Veteran also informed the undersigned that 
she, before relocating to New Jersey in August 2008, had been 
treated at the Temple VA medical facility in Texas.  See page 
five of transcript.  It was added that since she had moved to 
New Jersey she had been provided VA medical treatment at the 
Morristown clinic (see page six of transcript), at the East 
Orange medical facility (see page 13 of transcript), as well 
as at the Lyons facility (see page four of transcript).  The 
Veteran further essentially testified that her service-
connected neck, right shoulder, and right knee had become 
more disabling since her February 2006 VA examination.  This 
contention of worsening was also discussed by the Veteran's 
accredited representative as part of a March 2009 Statement 
of Accredited Representative in Appealed Case.  

The Court has held that when a veteran-claimant alleges that 
her service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the Veteran was entitled to a new examination after a two 
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  As noted, the Veteran has testified credibly to 
the effect that her neck, right shoulder, and right knee had 
all grown more severe since the latest VA examination took 
place more than two years ago in February 2006.  Hence, the 
Veteran should be scheduled for a new orthopedic examination.

As noted, the evidence of record indicates that the Veteran 
claims to have been treated at various VA medical facilities, 
both in Texas, and, as of 2008, in New Jersey.  As for the 
Texas treatment, the most recent treatment records on file 
from the Temple VA facility are dated in September 2005.  As 
the Veteran has indicated that she relocated to New Jersey in 
August 2008, records from the Temple VA facility should be 
sought pertaining to the period from September 2005 to August 
2008.  Further, all medical records should be sought 
concerning the Veteran's claimed New Jersey treatment (from 
the Morristown clinic, Lyons, and East Orange facilities).  
No treatment records from any of the three-listed New Jersey 
facilities are on file.  Further development to obtain those 
VA records is required.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

While mindful that neither instability of the right knee nor 
arthritis was documented in the course of the February 2006 
VA orthopedic examination, the Board nevertheless observes 
that VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should secure all pertinent 
medical records associated with treatment 
afforded the Veteran at the VA Temple 
(Texas) medical facility dated from 
September 2005 to August 2008, and all 
medical records from the following three 
VA medical facilities in New Jersey - 
Morristown clinic, East Orange, and 
Lyons.  If, after making reasonable 
efforts, the RO cannot locate any of 
these named records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.

2.  The RO should thereafter arrange for 
the Veteran to undergo a VA orthopedic 
examination of her neck, right shoulder, 
and right knee.  The claims file must be 
made available to the VA examiner, and 
the examiner should review the file prior 
to the examination.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, reported in 
degrees, should be accomplished.  All 
findings should be made available to the 
physician prior to the completion of his 
or her report, and all clinical findings 
should be reported in detail.

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
neck, right shoulder, and right knee.  If 
pain on motion is observed, the examiner 
must indicate the point at which pain 
begins.  In addition, after considering 
the Veteran's documented medical history 
and assertions, the examining physician 
must indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner must identify all 
impairments affecting the Veteran's neck, 
right shoulder, and right knee.  
Concerning the right knee, the examiner 
should specifically indicate whether 
arthritis is present and, if so, whether 
this is supported by X-ray findings.  The 
examiner must report whether there is 
recurrent subluxation or lateral 
instability of the right knee and, if so, 
whether such is best characterized as 
"slight," "moderate," or "severe."  
The examiner should also indicate 
whether, in the right knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

3.  The Veteran is hereby notified that 
it is her responsibility to report for 
any VA examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

5.  Then, the RO should review any 
additional evidence and readjudicate the 
appellate issues under all appropriate 
statutory and regulatory provisions and 
legal theories, including the opinions of 
VA's General Counsel discussed above.  
The RO should also consider, where 
appropriate, whether "staged" ratings 
are appropriate in light of Fenderson.  
If the benefit sought on appeal remains 
denied to any extent, the Veteran should 
be provided with a supplemental statement 
of the case.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

